DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 7, 8, 9, 11, 12, and 13 in the reply filed on 12/29/2021 is acknowledged.

Drawings
The drawings are objected to because the drawings do not show proper cross hatching. Solid pieces such as tubular/ pipe shown in cross-section should be cross hatched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How can a binder be changed from liquid to solid? Is there a heating tool in the wellbore or the binder is a liquid format when injected into the wellbore heated at subsurface?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 9, 11, 12, and 13 are rejected under 35 U.S.C. 102(a) (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shafer (US 2018/0285735 A1) (“Shafer” herein)
(Claims contain only selected species)

Claim 1
Shafer discloses a method for making a permeable filter in a wellbore, comprising: 
  introducing a spacer material comprising a plurality of solid particles to a rock formation penetrated by the wellbore;
 introducing a binder material to the rock formation, the binder material susceptible to change of state from liquid to solid; 
changing the state of the binder material from liquid to solid; and reducing a size of at least some of the plurality of particles of the spacer material. [0026-0029, 0090-0092, 0097- 0099]
Shafer does not explicitly disclose the terminology as recited within the claimed invention: reducing a size of at least some of the plurality of particles of the spacer material. However, Shafer discloses that the any type of plugging material can be used in the present method. Many of the commonly used cements and resins are described above. But, eutectic metal alloys can also be used. 

Claim 3
Shafer discloses the method of claim 1 wherein the reducing size comprises partially dissolving the particles.  (i.e. resin ) [0099]

Claim 7
Shafer discloses the method of claim 1 wherein the changing state comprises cooling. [0028-0029]

Claim 8
Shafer discloses the method of claim 7 wherein the binder material comprises at least one of a metal alloy and a thermoplastic.  [0028-0029]

Claim 9
Shafer discloses the method of claim 7 wherein a fusing temperature of the binder material is chosen to be greater than a temperature of the rock formation. [0028-0029]

Claim 11
Shafer discloses the method of claim 1 wherein the introducing spacer material comprises placing the spacer material in a void outside a tubular disposed in the wellbore. [0098]

Claim 12
Shafer discloses the method of claim 1 wherein the introducing spacer material comprises depositing the spacer material on the rock formation from a window cut in a wellbore tubular. [0097-0099]

Claim 13
Shafer discloses the method of claim 1 wherein the introducing binder material comprises moving liquid to void spaces between particles in the spacer material. [0096]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen, Henning (US 2009/0183884 ) METHOD FOR SEALING WELLBORE LEAKAGE AND SHUTTING-OFF OF WATER PRODUCING ZONES teaches A method for sealing a wellbore includes moving a running tool with a sealing material disposed therein into a wellbore proximate a portion of the wellbore to be sealed. A cylinder is moved into the wellbore along with the running tool proximate to the portion to be sealed. The cylinder defines an annular space between an exterior thereof and an interior of the wellbore. The sealing material is deployed into the annular space. The running tool is then removed from the wellbore, Spencer (US 2010/0006289 A1) METHOD AND APPARATUS FOR SEALING ABANDONED OIL AND GAS WELLS teaches Apparatus and method for forming a solid sealing plug of bismuth-tin alloy material within a well casing for sealing oil or gas wells. Solid alloy material is positioned within a heating tool and lowered to a position within the well casing where the seal is to be formed. The heating tool is heated to liquefy the alloy material and the alloy material then runs out of the heating tool and solidifies on top of a cement plug previously formed within the well casing. A cement slurry or other fluid material may subsequently be deposited on top of the liquefied alloy material to enhance the sealing of the alloy plug, to form a barrier to subsequent creep of the alloy plug when the alloy solidifies and to counteract any pressure acting vertically on the bottom of the plug, and Mueller et al. (US 2019/0128092 ) THROUGH TUBING P&A WITH BISMUTH ALLOYS teaches Method of plugging a hydrocarbon well by a through-tubing technique are described. The method allows the tubing to be left in place. Only a short (<2 m) section is cut, milled, perforated, ruptured and expanded, or combinations thereof. A blocking device is sent downhole to block a bottom of the plug section, and bismuth alloy pellets dropped onto the blocking device. A heater is deployed to melt the bismuth alloy pellets. Next, the alloy liquid is allowed to cool and solidify. During solidification, the alloy expands and fills the section of well to be plugged or a portion thereof. Once primary and secondary barriers are in place, the well can be closed and the Christmas tree removed. A rock-to-rock plug can be set by removing or partially removing the tubular and outer casing, or just inner casing/tubulars can be removed if the exterior cement and casing are of sufficient quality.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/10/2021